Citation Nr: 0813833	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  01-10 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD.  In December 2003, the veteran testified before 
the Board.  The Board remanded this claim for additional 
development in January 2004.    


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD 
pursuant to DSM-IV, nor has any PTSD been related to his 
active service.  

2.  The veteran's diagnosed psychiatric disorders (paranoid 
schizophrenia, psychosis, adjustment disorder) first 
manifested many years after his separation from service and 
are unrelated to his period of service or to any incident 
therein.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);  38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  Service connection may also be 
established for certain chronic diseases, including 
psychoses, that are manifested to a compensable degree within 
a presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 

The veteran contends that he suffers from an acquired 
psychiatric disorder, to include PTSD, as a result of the 
stresses of active service.  He alleges that when he served 
aboard the USS Vesole in November 1974, his ship entered the 
Black Sea, and a nearby Russian ship ordered the ship to move 
out of its waters.  He states that the Russian ship was 
prepared to fire on them and take captives if necessary.  He 
reports that the ship was put on red alert, and that while 
trying to return to his duty station, he fell through an open 
hatch and killed a fellow crewman when he landed on him.  He 
states that the fall also caused him to injure his back 
again.    

The veteran's service personnel records do not list his 
military occupational specialty, but the related civilian 
occupation was listed as being in the water transportation 
occupations.  Records show that he received the National 
Defense Service Medal.  This award indicates service but does 
not denote combat.  The veteran does not allege combat 
exposure during service.  As the veteran does not have a 
confirmed history of engaging in combat with the enemy during 
service, his alleged stressors must be verified.

The veteran's service medical records are negative for any 
treatment of psychiatric disorders, including PTSD, during 
service.  His July 1974 entrance examination found him to be 
qualified for enlistment with no psychiatric abnormalities, 
and no psychiatric disorders were found at a July 1975 
examination before a Physical Evaluation Board.  The Board 
therefore finds that the weight of the evidence demonstrates 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
psychiatric disorder.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of record of symptoms of a 
psychiatric disorder is a July 1991 VA medical report where 
the veteran was diagnosed with substance abuse.  In a 
November 1999 VA medical report, the veteran complained of 
depression, anger, and nightmares.  His mood was angry, and 
his affect was congruent with becoming irritable when talking 
about his past.  He had normal speech and no current 
hallucinations.  He reported thoughts that the federal 
government was out to get him.  He also admitted thoughts of 
wanting to hurt himself.  His thought process was goal-
directed, and his memory was intact.  He was oriented to 
person, place, and time.  His judgment was impaired, and he 
had poor insight into his illness.  The diagnoses were PTSD, 
paranoid schizophrenia, and cocaine abuse in remission.    

Post-service VA medical records dated from July 1991 to May 
2007 show that the veteran received intermittent treatment 
for PTSD, paranoid schizophrenia, alcohol dependence, tobacco 
dependence, cocaine abuse, adjustment disorder, and 
psychosis.  Various treatment records state that the veteran 
met the criteria for chronic PTSD related to military 
traumas, but that his symptoms had been overshadowed through 
the years by psychosis and substance abuse.    

On VA examination in April 2001, the veteran was found to 
have normal speech, normal thought processes and content, and 
good eye contact.  He admitted to auditory hallucinations and 
some mild paranoid delusions.  He reported suicidal thoughts 
and ideations with no current plan or intent but denied any 
homicidal ideation.  His long-term memory was intact, but his 
short-term memory, concentration, and judgment were impaired.  
His mood was mildly depressed, and he had chronic sleep 
impairment.  Regarding PTSD symptomatology, the veteran 
complained of frequent intrusive thoughts and recollections 
of his military experiences, frequent nightmares and 
flashbacks, avoidance of water and television shows and 
movies related to his experiences, feelings of alienation, an 
inability to trust and get emotionally close to others, 
frequent feelings of depression, loss of interest in 
pleasurable activities, startle response, and difficulty 
concentrating.  The examiner reviewed the veteran's entire 
claims file and diagnosed him with PTSD, paranoid 
schizophrenia, and alcohol and cocaine dependence.  He found 
that the veteran met the DSM-IV stressor criteria for PTSD.  

The veteran submitted a January 2002 lay statement from a 
friend who served aboard the USS Vesole with him.  The friend 
reported that their ship received orders to go out to the 
Black Sea to keep watch on Russian ships because the Russians 
had been suspected of building a nuclear carrier.  He stated 
that one morning, while their ship was circled by planes and 
helicopters, a Russian ship communicated with them and 
ordered them to leave the waters immediately if they didn't 
want to be fired on and taken as prisoners.  He asserted that 
he remembered the veteran falling through an open hatch onto 
another man while on his way to the duty station.  He stated 
that he could not remember the other man's name, and that 
although the veteran thought that the other man died, he was 
actually only seriously injured.  He reported that the 
veteran told him later that he was afraid to sleep because he 
had nightmares about what happened.  

In December 2003, the veteran testified before the Board at a 
travel board hearing.  Testimony revealed that his ship was 
in the Black Sea and that one morning, a Russian ship shined 
its spotlights on his ship and told his captain to leave 
because the ship was in Russian waters.  He testified that 
his ship went on red alert, and Russian helicopters kept 
flying over the ship while the Russian ship pointed its guns 
at the ship and escorted it out of the waters.  He reported 
that he was a boatswain's mate, and while going to his duty 
station, he fell through a hatch onto another sailor and 
killed him.  He stated that he was unable to feel his legs 
after he fell and was taken to a medical station.  He 
testified that he first went to see a psychiatrist five years 
after being discharged from service and was told that he had 
paranoid schizophrenia with signs of PTSD.  He reported 
suffering from recurring nightmares of the incident in 
service and avoiding going near the water.  He stated that he 
attempted to commit suicide once by overdosing on sleeping 
pills.  He further testified that he took medication to help 
him sleep, and that when he was awake, he would walk through 
the house with his gun and peep out the windows.     

In December 2005, the United States Army and Joint Services 
Records Research Center (JSRRC) reviewed the May 1973 to 
February 1975 command histories and the November 1974 to 
December 1974 deck logs for the USS Vesole.  The deck logs 
showed no evidence of the veteran being injured while running 
to his position during a red alert.  The deck logs did show 
that a sailor named Halsey was injured and administered first 
aid by a corpsman, but no further details were provided.  The 
JSRRC found that any information regarding the medical 
treatment the veteran received as a result of the incident 
during the red alert should be located in his medical records 
of his Official Military Personnel File and in his clinical 
records.  

On VA examination in May 2007, the examiner reviewed the 
veteran's claims file and noted that he was an unreliable 
historian.  The veteran reported that the worst incident that 
occurred to him during the military was when he was on watch 
aboard the USS Vesole in the Black Sea and saw Russian 
vessels surrounding his ship.  He stated that he heard over 
his headphones that the Vesole needed to move out of the 
Russian waters, or else they would be taken captive or fired 
upon.  He complained that the Russian ships followed the 
Vesole for 12 days, and he felt that he was going to die.  
The examiner noted that the veteran did not mention falling 
down a hatch and hitting another sailor who he thought he 
might have killed although this had been indicated in a 
November 1998 statement in the file.  The veteran complained 
of being angry most of the time and isolating himself from 
people.  He reported sleeping only three hours a night and 
having no interests.  He stated that he had low energy.  He 
reported worrying about his wife and grandchildren but denied 
symptoms consistent with panic.  He denied homicidal ideation 
but admitted that he punched walls, shouted at his wife, and 
tended to blame his wife for things.  He complained that in 
the past, he hallucinated the angel and the devil seated on 
his shoulders and smelled burning flesh two to three times a 
week.  He believed that people were trying to hurt him and 
steal military information out of his head.  He reported 
having nightmares regarding the incident in service and 
avoiding fish and water.  He complained of detachment from 
others, irritability, always looking through windows, 
disliking loud noises, and feeling that his future was 
doomed.  

Examination revealed appropriate grooming and casual dress.  
The veteran was cooperative and had fluent speech.  His 
affect was broad in range, and he was irritable at times.  He 
described his mood as a roller coaster, and his thoughts were 
coherent and logical.  He did not correctly identify the 
date, year, county, or president, and was unable to register 
three words after four trials.  He spelled a four letter word 
forward accurately but made two errors spelling it backwards.  
The examiner diagnosed the veteran with paranoid 
schizophrenia and cocaine dependence in remission.  He 
explained that the only verified stressor was the injury of 
another sailor aboard the Vesole, but there was no evidence 
of a link between the veteran and this sailor.  Additionally, 
the veteran did not report the incident where he fell onto 
another sailor as a stressor.  The examiner therefore found 
that there was no verified experience during service on which 
to base a PTSD diagnosis.  He opined that the veteran's 
paranoid schizophrenia was less likely than not the result of 
active service, given the late date of onset.  He stated that 
the veteran's long history of substance abuse and dependence 
had been a major contributing factor to his instability.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
various VA medical records and April 2001 VA examination.  
While the physicians diagnosed the veteran with PTSD and 
related it to his period of active service, that appears to 
have been based primarily upon a history provided by the 
veteran, rather than upon a review of the evidence of record.  
The filtering of the veteran's account of his military 
service through his physician does not transform the 
veteran's account into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Additionally, the 
Board finds that the opinions are not supported by adequate 
rationale, as no explanation was given as to the link between 
the PTSD diagnosis and the lack of any verified in-service 
stressors.  If the examiner does not provide a rationale for 
the opinion, this weighs against the probative value of the 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board 
is not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).

The Board assigns greater weight to the May 2007 VA 
examination.  In placing greater weight on the May 2007 
opinion, the Board notes that the veteran's entire file was 
reviewed in detail, a comprehensive psychiatric examination 
was performed, and adequate rationale was provided.  In 
forming his opinion, the examiner acknowledged the lack of 
evidence of any verified in-service stressors, the issue of 
the veteran not being a credible historian, and the veteran's 
long history of substance abuse as a factor in his current 
condition.  The Board accordingly finds the May 2007 VA 
medical opinion to be the most probative as to whether the 
veteran has a current confirmed PTSD diagnosis because the 
examiner at the May 2007 examination based the opinion on a 
thorough review of the evidence in the veteran's file and 
records and sufficient rationale in addition to a detailed 
medical examination.  Having evaluated the evidence the Board 
finds that the May 2007 examiner's opinion that a diagnosis 
of PTSD was not warranted and that the current psychiatric 
disabilities are less likely to be related to the veteran's 
service is the most persuasive evidence.

The veteran has not alleged that his diagnosed substance 
abuse is related to service.  However, a claim for service 
connection for substance abuse cannot succeed because 
Congress has specifically provided that no compensation shall 
be paid if the disability is the result of abuse of alcohol 
or drugs.  38 U.S.C.A. § 1110 (West 2002).

With regard to the veteran's claim for service connection for 
PTSD, the first requirement for any service connection claim 
is evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the Board finds no evidence of a 
current disability, such that the claim must be denied.  
Specifically, the veteran's service medical records reflect 
no diagnosis of PTSD, and the preponderance of the post-
service evidence tends to indicate that a diagnosis of PTSD 
pursuant to DSM-IV is not warranted.  A May 2007 VA 
examination found that the veteran did not meet the DSM-IV 
criteria for PTSD.  While there is competent medical evidence 
of record that shows a diagnosis of PTSD, the Board finds 
that the weight of the evidence demonstrates that the veteran 
does not meet the DSM-IV criteria for a diagnosis of PTSD.  
Thus, as the Board finds that the weight of the evidence is 
against a current diagnosis of PTSD pursuant to DSM-IV, 
service connection for PTSD must be denied.

Even if the diagnosis of PTSD were found to be warranted by 
the weight of the evidence, the veteran's alleged stressor 
has been unverified.  The Board acknowledges that the veteran 
is claiming PTSD based on a non-combat incident during 
service.  However, the JSRRC found no evidence of the veteran 
being injured while running to his position during a red 
alert, and there was no evidence of a link between the 
veteran and the verified injury of another sailor aboard the 
USS Vesole.  Thus, even if the veteran had a PTSD diagnosis, 
his alleged stressor is unverified, and the diagnosis of PTSD 
would not be based on any verified inservice stressor.  
Because no PTSD has been currently diagnosed in this case, 
the Board finds that service connection for PTSD is not 
warranted.  

With regard to whether the veteran is entitled to service 
connection for the paranoid schizophrenia, psychosis, and 
adjustment disorder with which he has been diagnosed, the 
Board finds that he is not.  

There is no evidence of record that demonstrates that any 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service, and thus 
service connection on a presumptive basis is not warranted.

The first post-service clinical evidence of a diagnosis of an 
acquired psychiatric disorder is not dated until November 
1999, approximately 24 years after the veteran's separation 
from service.  In view of the lengthy period without 
treatment for this disorder, there is no evidence of a 
continuity of treatment, which weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current psychiatric disorders.  The May 2007 examiner found 
it was less likely that those disorders were related to the 
veteran's service because of the length of time between his 
separation from service and their onset.  In addition, 
psychosis was not diagnosed within one year of separation, so 
presumptive service connection for an acquired psychiatric 
disorder, to include PTSD, is not warranted.  

The Board has considered the veteran's and his friend's claim 
that he has an acquired psychiatric disorder, to include 
PTSD, related to his service.  However, as laypersons, the 
veteran and his friend are not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran and his friend are competent to give 
evidence about what they experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The Board finds that the competent evidence of record does 
not demonstrate that the veteran has an acquired psychiatric 
disorder, to include PTSD, that was incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004; a rating 
decision in May 2001; and a statement of the case in November 
2001.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


